Citation Nr: 1341722	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hemorrhoids. 

2.  Entitlement to an increased (compensable) initial rating for sarcoid liver involvement with abnormal liver function test. 

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right hip, currently rated 10 percent disabling. 

4.  Entitlement to an increased rating for service-connected DJD of the left hip, currently rated 10 percent disabling. 

5.  Entitlement to an increased rating for pulmonary sarcoidosis, rated 30 percent disabling prior to September 2, 2009, and 60 percent disabling as of September 2, 2009. 

6.  Entitlement to an increased (compensable) initial rating for post excision of left submaxillary gland. 

7.  Entitlement to an increased initial rating for radiculopathy of right leg, status post laminectomy, rated 0 percent disabling prior to January 6, 2010, and 10 percent disabling as of January 6, 2010. 

8.  Entitlement to an increased (compensable) initial rating for left ulnar neuropathy (previously claimed as pinched nerve in elbow). 

9.  Entitlement to an increased (compensable) initial rating for radiculopathy of left shoulder. 

10.  Entitlement to an increased rating for degenerative disc disease (DDD) of lumbar spine, rated 20 percent disabling from May 11, 2004, and 40 percent disabling as of September 15, 2010.

11. Entitlement to an increased rating for DDD of cervical spine, rated 10 percent disabling prior to September 15, 2010, and 20 percent disabling as of September 15, 2010.

12.  Entitlement to an increased rating for service-connected chondromalacia patella of right knee currently evaluated as 10 percent disabling. 

13.  Entitlement to an increased rating for service-connected chondromalacia patella of left knee currently evaluated as 10 percent disabling. 

14.  Entitlement to an increased rating for DJD of the left shoulder, rated 0 percent disabling prior to January 27, 2009, 20 percent disabling from January 27, 2009 to September 14, 2010, and 30 percent disabling as of September 15, 2010. 

15.  Entitlement to an increased rating for fracture of right wrist, rated 0 percent disabling prior to September 15, 2010, and 10 percent disabling as of September 15, 2010.

16.  Entitlement to service connection for non-ulcer dyspepsia (also claimed as indigestion condition) as secondary to the service-connected pulmonary sarcoidosis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, and from January 1987 to August 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and subsequent rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before decision review officer at the RO was conducted in June 2010.  A transcript of the proceeding is of record. 

A February 2011 rating decision granted service connection for a right and left foot bunion.  Since the Veteran has not separately appealed either the initial rating or effective date assigned for the disabilities, these claims are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating a veteran has to separately appeal these "downstream" issues).

The issue of entitlement to a permanent and total disability rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to increased ratings for pulmonary sarcoidosis, post excision of left submaxillary gland, radiculopathy of right leg, status post laminectomy, left ulnar neuropathy, DDD of lumbar spine, DDD of cervical spine, chondromalacia patella of right knee, chondromalacia patella of left knee, DJD of left shoulder and fracture of right wrist, and entitlement to service connection for non-ulcer dyspepsia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for hemorrhoids is requested.

2.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for sarcoid liver involvement with abnormal liver function test is requested.

3.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for a DJD of the right hip is requested.

4.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for DJD of the left hip is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for hemorrhoids by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for an increased rating for sarcoid liver involvement with abnormal liver function test by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for an increased rating for DJD of the right hip by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for an increased rating for DJD of the left hip by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeals for increased ratings hemorrhoids, sarcoid liver involvement with abnormal liver function test, and DJD of the right and left hips and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal for service connection for an increased rating for hemorrhoids is dismissed.

The appeal for service connection for an increased rating for sarcoid liver involvement with abnormal liver function test is dismissed.

The appeal for an increased rating for a DJD of the right hip is dismissed.

The appeal for an increased rating for a DJD of the left hip is dismissed.


REMAND

In January 2012, the Veteran's representative pointed out that the Veteran's symptomatology related to the service-connected disabilities on appeal has increased in severity since the last VA compensation examinations.  The Board notes that the latest VA examination pertaining to any of the increased rating claims was conducted in September 2010.  As the record may not accurately reflect the current severity of the service-connected disabilities, additional examinations are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the U. S. Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Regarding the claim of service connection for non-ulcer dyspepsia as secondary to the service-connected pulmonary sarcoidosis, in the case of a claim for disability compensation, the assistance provided by the Secretary under 38 U.S.C.A. § 5103A(a) shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  Although the Veteran was afforded a December 2007 VA examination in which non-ulcer dyspepsia was diagnosed, the examiner did not render an opinion regarding whether the condition was related to service or caused or aggravated by his service-connected disability.  Therefore, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records pertaining to pulmonary sarcoidosis, post excision of left submaxillary gland, radiculopathy of right leg, status post laminectomy, left ulnar neuropathy, DDD of lumbar spine, DDD of cervical spine, chondromalacia patella of right knee, chondromalacia patella of left knee, DJD of left shoulder, fracture of right wrist, and non-ulcer dyspepsia, not currently of record, should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, an examination should be conducted by an examiner with appropriate expertise, to determine the current severity of his service-connected pulmonary sarcoidosis.  The claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies, to include pulmonary function testing, should be accomplished and all clinical findings reported in detail.

3.  An examination should be conducted by an examiner with appropriate expertise, to determine the current severity of his service-connected post excision of left submaxillary gland.  The claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  In the examination report, the examiner should specifically delineate all symptoms and residuals attributable to the service-connected post excision of left submaxillary gland.  The examiner should also assess the severity of each symptom or residual.  The examiner should identify all manifestations of any residual scars.  The examiner should provide a description of any scar found on examination, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

4.  A neurological examination should be conducted to determine the current severity of his service-connected radiculopathy of the right leg, left ulnar neuropathy, and radiculopathy of the left shoulder.  The claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

5.  An orthopedic examination should be conducted to determine the current severity of his service-connected disabilities of the lumbar spine, cervical spine, bilateral knees, left shoulder, and right wrist.  The claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Range of motion studies should be performed, to include providing the degree at which pain begins.  The examiner should be asked to determine whether the involved joints exhibit weakened movement, excess fatigability, or incoordination, whether pain could significantly limit functional ability during flare-ups, or when the involved joints are used repeatedly over time.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

The examiner should also discuss the nature and severity of any lumbar or cervical intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  Additionally, if IVDS is present, the examiner should address the frequency and duration of any IVDS found and/or incapacitating episodes in each past 12 month period since 2007 due to IVDS.

6.  An examination should be conducted by an examiner with appropriate expertise, to determine the presence of any gastrointestinal disability.  The claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Following review of the claims file, the examiner should respond to the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) any diagnosed gastrointestinal disability is related to service?  Please provide the medical basis for your conclusion.

b.  If any diagnosed gastrointestinal disability is not related to active service, is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability is caused by the Veteran's service-connected pulmonary sarcoidosis ?  Please provide the medical basis for your conclusion.

c. If any current gastrointestinal disability is not directly related to service and not caused by the service-connected pulmonary sarcoidosis, please provide an opinion as to whether it is as least as likely as not (50 percent probability or greater)any current gastrointestinal disability is permanently worsened beyond the normal progression of the disorder (aggravated) by the service-connected pulmonary sarcoidosis.  If the examiner concludes that pulmonary sarcoidosis has aggravated any gastrointestinal disability, then the examiner should attempt to quantify, the degree to which any gastrointestinal disability has been permanently worsened.  Please provide the medical basis for your conclusion.

7.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


